Citation Nr: 1539254	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  06-36 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability. 

2.  Entitlement to an increased rating for the Veteran's service connected right knee disability. 

3.  Entitlement to an evaluation in excess of that assigned for complex regional pain syndrome of the right lower extremity.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) on a schedular basis as of August 8, 2013.

5.  Entitlement to a TDIU on an extraschedular basis prior to August 8, 2013.





REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from October 2000 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina, Roanoke, Virginia, and Philadelphia, Pennsylvania.

The issues of service connection for a left knee disability, including as secondary to the service connected right knee disability, and entitlement to a TDIU on an extraschedular basis prior to August 8, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not experienced ankylosis in her right knee.

2.  The Veteran's right knee disability has not resulted in moderate recurrent subluxation or lateral instability.

3.  The Veteran's right knee disability has not resulted in a removed meniscus or resulted in frequent effusion.

4.  The flexion in the Veteran's right knee was not functionally limited to beyond 40 degrees prior to February 2, 2015. 

5.  As of February 2, 2015, the Veteran receives the highest schedular rating for limitation of flexion of the knee.

6.  The extension in the Veteran's right knee was not limited to more than 20 degrees prior to February 3, 2015, and was not limited beyond 30 degrees at any point.
 
7.  The Veteran's right knee disability has not resulted in moderate paralysis of the right lower extremity.

8.  As of August 8, 2013, the Veteran met the schedular requirements for TDIU.

9.  As of August 8, 2013, the evidence establishes that the Veteran's service connected disabilities were of sufficient severity to preclude her from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2015).

2.  The criteria for a higher disability rating for complex regional pain syndrome of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 8599-8520 (2015).

3.  The criteria for a schedular TDIU rating were met as of August 8, 2013.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, VA treatment records, and Social Security Administration (SSA) records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided VA examinations (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In March 2005, the Veteran filed a claim for service connection for her right knee.  In August 2005, the RO granted service connection for a right knee instability rated at 10 percent as of May 13, 2004, and complex regional pain syndrome of the right lower extremity rated at 10 percent as of May 13, 2004.  In October 2006, the RO granted an additional 10 percent for right knee limitation of flexion effective November 7, 2005.  In July 2008, the RO granted an increased rating of 20 percent for complex regional pain syndrome of the right lower extremity as of July 13, 2007.  In April 2014, the RO granted an additional 30 percent rating for right knee limitation of extension as of August 8, 2013.  In March 2015, the RO granted an increased rating of 40 percent for right knee limitation of extension as of February 3, 2015 and granted an increased rating of 30 percent for limitation of flexion as of February 3, 2015.  The Veteran has disagreed with the evaluations that have been assigned.  

As such, the Board must consider whether ratings in excess of those assigned are warranted from the date the RO granted service connection for the Veteran's right knee disability.

The Veteran contends that she is entitled to higher ratings for her right knee.  In November 2005, she reported undergoing additional surgeries.  In April 2006, she reported that her medication use has increased, she required the use of crutches, and asserted that her right knee was not healing.  In June 2006, she reported continuous pain.

VA treatment records show that in 2005, she had right knee tenderness and positive +2 Lachman's test.  By Early 2006, she started using a wheelchair.  In 2007, she continued using a wheelchair due to "disabling" knee pain and limited range of motion.  In February 2009, her knee symptoms were not to result in major weakness and mobility impairment.  In April 2009, she had reduced 3-4/5 right leg strength and reported it hurt to move her right leg and was tremulous during muscle contractions.  However, she moved her right leg in an intermittent inconsistent fashion.  In January 2011, she continued to use a wheelchair.  However, by April 2011, she was walking more and no longer used her wheelchair.

The Veteran has been afforded multiple VA examinations for her right knee.  At a December 2005 VA examination, she was using a knee brace for ambulation due to pain.  She reported experiencing tenderness at every area palpated.  She nevertheless demonstrated flexion of 140 degrees and extension of 0 degrees with no additional findings after repetitive use.  She was also not functionally limited by pain, weakness, stiffness, fatigability, and lack of endurance.

At a May 2008 VA examination, she reported that she was unable to stand more than five minutes and was unable to walk at all.  She also reported being in constant pain and asserted that she was wheelchair bound.  On examination, her right knee looked normal but for surgical scars from multiple prior surgeries.  The examiner was unable to test either flexion or extension due to reports of pain.  The examiner was also unable to test repetitive motion or stability, although her right knee demonstrated no laxity.

In August 2013, the Veteran was afforded another VA examination.  On examination, she had flexion of 40 degrees with pain and 35 degrees after repetitive testing.  She had extension limited to 15 degrees with pain and 20 degrees after repetitive testing.  Her right knee disability resulted in less movement than normal and pain on movement.  She had reduced 4/5 right knee strength.  She had a positive Lachman's test, but normal findings on a posterior drawer test and valgus/varus pressure tests.  She had no history of recurrent patellar subluxation/dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibial impairment.  She was noted to have a meniscal tear, but she had not undergone a meniscectomy.  She had undergone arthroscopic surgeries.  She used a wheelchair and was unable to walk more than four to five feet because of marked tremors.  She had right calf atrophy due to disuse as she was unable to bear weight to allow for standing or walking.  However, the examiner noted that the Veteran's limitations of her right knee were out of proportion to the objective findings, which the examiner felt represented symptom magnification.

In February 2015, the Veteran was afforded another VA examination.  She reported that she could walk with crutches about half of a block and without crutches about ten feet.  She also reported being unable to stand without support.  On examination, she had flexion of 15 degrees that was reduced to 10 degrees after repetitive testing.  She had extension of 40 degrees that was reduced to 35 degrees after repetitive testing.  Her right knee disability interfered with ambulation, standing, kneeling, and squatting.  She had slightly reduced 4/5 right knee strength with no muscle atrophy.  She had no right knee ankylosis or history of subluxation, lateral instability, recurrent patellar subluxation/dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibial impairment.  She had a meniscal tear with frequent episodes of joint pain and had undergone ACL repair surgery.  She used a wheelchair constantly and crutches regularly.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 evaluates ankylosis of the knee.  No VA examiner noted that the Veteran had ankylosis of the right knee, and VA treatment records fail to suggest the presence of ankylosis.  Therefore, this Diagnostic Code is not applicable and will not be discussed further. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Diagnostic Codes 5258 and 5259 evaluate semilunar cartilage, which is synonymous with the meniscus.  When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned under Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned under Diagnostic Code 5259.

Diagnostic Codes 5260 and 5261 evaluate limitation of knee flexion and knee extension respectively.  A noncompensable rating may be assigned where either knee flexion is limited to 60 degrees or knee extension is limited to 5 degrees.  A compensable (10 percent) rating is assigned for either flexion limited to 45 degrees or extension limited to 10 degrees.  A 20 percent rating is assigned for either flexion limited to 30 degrees or extension limited to 15 degrees.  Of note, separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

Diagnostic code 8520 evaluates paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Diagnostic Code 5257

The Veteran has been assigned a 10 percent rating effective May 13, 2004, for a slight impairment of stability.

Early VA treatment records show she had a positive Lachman's test in 2005.  She started using a wheelchair in 2006.  At the December 2005 VA examination, she had a stable Lachman's test.  The May 2008 VA examiner was unable to test stability due to the Veteran's reports of knee pain but did note that there was no laxity.  The August 2013 VA examiner also found a positive Lachman's test, but negative posterior drawer and negative valgus/varus pressure tests.  At her February 2015 VA examination the Veteran denied any history of subluxation or lateral instability in her right knee.

As the medical records document only a single positive Lachman's test in 2005 followed by subsequent stable Lachman's test, with no other findings of subluxation or lateral instability, the Board finds that the criteria to assign an increased rating for the Veteran's right knee under Diagnostic Code 5257 is not warranted as the evidence simply does not appear to show any right knee instability, much less moderate right knee instability.
Diagnostic Codes 5258 and 5259 

The Veteran has not been assigned a rating under either of these codes.

While the Veteran has undergone ACL surgery, the medical record does not show she underwent meniscus surgery.  The August 2013 VA examiner noted she had a meniscus tear but had not undergone a meniscectomy.  Likewise, the February 2015 VA examiner noted she had a meniscal tear but did not note any meniscal surgeries.

As the medical records do not demonstrate semilunar cartilage removal, the Board finds that the criteria to assign a compensable rating for the Veteran's right knee under Diagnostic Code 5259 is not warranted.

With regard to Diagnostic Code 5258, the evidence has not shown frequent episodes of effusion.  For example, at the February 2015 examination, imaging showed no evidence of effusion, and the examiner indicated that there was no history of recurrent effusion.  As such, a separate compensable rating is not warranted under this Diagnostic Code.

Diagnostic Codes 5260 

The Veteran has been assigned a 10 percent rating for her reports of knee pain effective November 7, 2005, and a 30 percent rating effective February 3, 2015, under Diagnostic Code 5260 for limitation of flexion.

At the December 2005 VA examination, she had flexion of 140 degrees.  The May 2008 VA examiner was unable to test the Veteran's right knee flexion due to her reports of knee pain.  At the August 2013 VA examination, she had flexion of 40 degrees.  However, the examiner noted that the Veteran's limitations of her right knee were out of proportion to the objective findings, which the examiner felt represented symptom magnification.  At the February 2015 VA examination, flexion was found to be limited to 15 degrees.

Prior to the August 2013 VA examination, there was no objective evidence of any limitation of flexion commensurate with a compensable rating.  While the August 2013 VA examiner felt that the Veteran's limited range of motion was out of proportion to the objective findings, the February 2015 VA examiner found even greater limitations of flexion, which is consistent with a worsening condition.

Therefore, as the medical records do not demonstrate any limitation of flexion commensurate with a compensable rating prior to August 2013, the 10 percent assigned for pain is continued.  As of August 8, 2013, the Veteran exhibited limitation of flexion of 40 degrees, which falls short of the 30 degree limit required for a 20 percent rating.  As of the February 2015 VA examination, the Veteran had flexion limited to 15 degrees, which supports the 30 percent rating that was assigned.

As such, the treatment records and examination reports fail to support a higher rating based on limitation of flexion.

Diagnostic Code 5261 

The Veteran has been assigned a 30 percent rating effective August 8, 2013, and a 40 percent rating effective February 3, 2015, under this Diagnostic Code.

At the December 2005 VA examination, she demonstrated full extension.  The May 2008 VA examiner was unable to test the Veteran's right knee extension due to her reports of knee pain.  VA treatment records likewise did not show limitation of extension.  As such, no basis was established for a compensable rating based on limitation of extension prior to August 2013.  At the August 2013 VA examination, the Veteran demonstrated extension that was limited to 15 degrees, although the, the examiner noted that the Veteran's limitations of her right knee were out of proportion to the objective findings, which the examiner felt represented symptom magnification.  At the February 2015 VA examination, she had extension of 40 degrees.

Once again, as the medical records do not demonstrate any limitation of extension commensurate with a compensable rating prior to August 2013, a compensable rating is not warranted.  As of August 8, 2013, the Veteran exhibited limitation of extension of 15 degrees, which meets the criteria for a 20 percent rating.  However, the RO assigned a 30 percent rating, and thus no further increase is warranted.  As of the February 2015 VA examination, the Veteran's extension was limited to 40 degrees, for which a 40 percent rating has already been assigned.

As described, the criteria for a higher rating have not been met, and the criteria for an increase earlier than currently assigned is no warranted.

Diagnostic Code 8599-8520 

The Veteran has been assigned a 10 percent rating effective May 13, 2004, under this Diagnostic Code.  This was increased to a 20 percent rating as of July 2007.

The medical evidence shows that the Veteran has right knee pain with range of motion.  However, she retained at least 3-4/5 strength in her right leg.  There is no evidence of right knee paralysis as a result of her right knee disability.

As the medical records do not demonstrate moderate or more severe paralysis of the right lower extremity, the Board finds that the criteria to assign a higher 20 percent for the Veteran's right knee under Diagnostic Codes 8599-8520 is not warranted.

Additional Considerations

In reaching the above conclusions with regard to the right knee, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran's primary complaint is right knee pain.  However, she is receiving multiple ratings for her right knee.  The Board recognizes that the Veteran has experienced pain in her right knee during range of motion testing, but pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  It is acknowledged that several functional limiters were identified at the Veteran's examinations.  These included less movement than normal, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  However, none of these limiting factors was actually shown to further functionally diminish the Veteran's range of motion in her right knee, beyond what was shown on the range of motion testing.  As such, the Board does not find that the Veteran's range of motion is so functionally limited as to warrant a rating in excess of those assigned.  
 
The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's right knee disability that would render the schedular criteria inadequate.  The Veteran's main symptom is pain which has been specifically contemplated within the schedular ratings that have been assigned.  She is also being rated for limitation of motion, for instability and for nerve paralysis. She has been provided with multiple thorough VA examinations during the course of her appeal that have consistently failed to identify any symptomatology that has not been reasonably contemplated by the schedular Diagnostic Codes that were considered.  The Board has carefully reviewed the Veteran's statements, but the Board does not believe that a unique situation has been identified.  Essentially, the Veteran has reported that pain in her right knee is causing secondary problems.  However, as discussed above, the Veteran's compensable ratings have been specifically assigned in response to the presence of pain.  Therefore, because the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, referral for consideration of an extraschedular rating is not warranted.  It is acknowledged that the Veteran has reported needing a wheelchair at times during the course of her appeal, and a wheel chair is not specifically contemplated by the schedular rating criteria.  However, the fact remains that the Veteran receives four separate compensable ratings for her right knee, and as such for someone experiencing that level of impairment the need for a wheelchair cannot be considered unusual or unique.

In conclusion, schedular ratings in excess of those assigned by the RO are not warranted for the Veteran's right knee and her claim is denied. 

TDIU Prior to February 3, 2015

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

The Veteran's service-connected disabilities are major depressive disorder with generalized anxiety and panic attacks, evaluated at 30 percent from March 25, 2011 and 100 percent from November 28, 2014, posttraumatic degenerative joint disease (DJD) of the right knee manifested by instability, evaluated at 10 percent effective May 13, 2004, posttraumatic DJD of the right knee manifested by limitation of flexion, evaluated at 10 percent effective November 7, 2005, 20 percent from August 8, 2013 to February 2, 2015, and 30 percent effective February 3, 2015, posttraumatic DJD of the right knee manifested by limitation of extension, evaluated at 30 percent effective August 8, 2013 and 40 percent effective February 3, 2015, and complex regional pain syndrome of the right lower extremity, evaluated at 10 percent effective May 13, 2004 and 20 percent effective July 13, 2007.  The Veteran had a combined disability rating of 20 percent effective May 13, 2004, 30 percent effective November 7, 2005, 40 percent effective July 13, 2007, 60 percent effective August 25, 2011, and 70 percent effective August 8, 2013.  38 C.F.R. § 4.25.  Therefore, the Veteran met the schedular criteria for TDIU as of August 8, 2013.  See 38 C.F.R. § 4.16(a).

In the Veteran's TDIU claim form (VA Form 21-8940) received in June 2006, she indicated that she worked forty hours per week as a truck driver in 2005.  The only other employer listed was the U.S. Navy during her active service.  She indicated that she left her job as a truck driver due to her disability, but was not expected to receive disability retirement benefits or workers compensation benefits.  She also indicated that she has not attempted to obtain employment since she became too disabled to work.  She reported that she had a twelfth grade education.

The Board acknowledges that as of the date she met the schedular requirements, the August 2013 VA examiner opined that the Veteran would be unable to do any occupation because of her constant service-connected right knee pain.

The Board finds that the August 2013 opinion is the only probative evidence regarding the Veteran's claim for TDIU.  As such, it is given great probative value and is more than adequate to establish TDIU as of the date the Veteran met the schedular requirements.

Therefore, the Board finds that the evidence supports a finding that the Veteran's service-connected right knee disability precluded employment from August 8, 2013 to February 2, 2015.   The requirements for a TDIU rating were met, and such benefit is granted.  


ORDER

A higher rating for the Veteran's right knee disability is denied.

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability is granted from August 8, 2013, subject to the laws and regulations governing the award of monetary benefits.



REMAND

The Veteran contends that she has developed a left knee disorder secondary to her service-connected right knee disability.

The Veteran was afforded VA examinations in May 2008, April 2010, April 2014, and February 2015.  However, none of these examinations addressed the possibility of aggravation as the examiners did not opine whether the Veteran's service-connected right knee aggravated her current right knee disability.

Secondary service connection may be established for a nonservice-connected disability which is aggravated by a service connected disability.  See 38 C.F.R. §3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Unfortunately, none of the opinions from the VA examiners clearly address whether or not the Veteran's service-connected right knee disability may have aggravated her right knee disorder.  The Board acknowledges that the issue of aggravation is complicated and often difficult to explain to the rating medical professionals.  However, the Court has found that it is not at all clear that a medical opinion finding that a claimed disorder is not "caused by" a service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See id. (Finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).

Therefore, an addendum opinion regarding aggravation is needed.

Additionally, while TDIU has been granted effective August 8, 2013, the date the Veteran met the schedular rating criteria for a TDIU, the case must be referred to the C&P Director for consideration of an extraschedular TDIU prior to that date.   38 C.F.R. § 4.16(b). 
Accordingly, the case is REMANDED for the following action:

1.  Return the claim folder to the examiner who provided the February 2015 VA opinion, or if this examiner is not available, to another examiner of appropriate expertise.  If an opinion cannot be provided without an examination, one should be scheduled.  The examiner is asked to answer the following question:

Is it at least as likely as not (50 percent or greater) that the Veteran's left knee disorder was aggravated by (i.e. permanently made worse) the Veteran's service connected right knee disability.  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinion on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings

2.  Consistent with the provisions of 38 C.F.R. § 4.16(b), submit the Veteran's claim to the Director of Compensation and Pension Service for consideration of entitlement to TDIU benefits on an extra-schedular basis prior to August 8, 2013.  

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


